         Case 1:21-mj-00446-ZMF Document 1-1 Filed 05/25/21 Page 1 of 6




                                       1. STATEMENT OF FACTS

        I, Kristina Troxel, am a Special Agent with the Federal Bureau of Investigation (“FBI”),
currently assigned to the Boston Field Office, Portland, Maine Resident Agency (RA). I have been
so employed since May of 2019. Prior to this assignment, I was an FBI contractor for 15 months
working on digital forensic evidence to identify significant mobile application trends utilized by
violent criminals. I have received training in conducting counterintelligence, counterterrorism,
criminal, and cyber investigations. I have participated and assisted in investigations related to
numerous types of violations to include wire fraud, online threatening communications, fraud,
violent gangs, counterterrorism, counterintelligence, drugs, human trafficking, kidnapping, and
interstate domestic violence. Currently, I am tasked with investigating criminal activity in and
around the Capitol grounds on January 6, 2021. As a Special Agent, I am authorized by law or by
a Government agency to engage in or supervise the prevention, detention, investigation, or
prosecution of a violation of Federal criminal laws.

        The U.S. Capitol is secured 24 hours a day by U.S. Capitol Police. Restrictions around the
U.S. Capitol include permanent and temporary security barriers and posts manned by U.S. Capitol
Police. Only authorized people with appropriate identification were allowed access inside the U.S.
Capitol. On January 6, 2021, the exterior plaza of the U.S. Capitol was also closed to members of
the public.

        On January 6, 2021, a joint session of the United States Congress convened at the United
States Capitol, which is located at First Street, SE, in Washington, D.C. During the joint session,
elected members of the United States House of Representatives and the United States Senate were
meeting in separate chambers of the United States Capitol to certify the vote count of the Electoral
College of the 2020 Presidential Election, which had taken place on November 3, 2020. The joint
session began at approximately 1:00 p.m. Shortly thereafter, by approximately 1:30 p.m., the
House and Senate adjourned to separate chambers to resolve a particular objection. Vice President
Mike Pence was present and presiding, first in the joint session, and then in the Senate chamber.

       As the proceedings continued in both the House and the Senate, and with Vice President
Mike Pence present and presiding over the Senate, a large crowd gathered outside the U.S. Capitol.
As noted above, temporary and permanent barricades were in place around the exterior of the U.S.
Capitol building, and U.S. Capitol Police were present and attempting to keep the crowd away
from the Capitol building and the proceedings underway inside.

       At such time, the certification proceedings were still underway and the exterior doors and
windows of the U.S. Capitol were locked or otherwise secured. Members of the U.S. Capitol Police
attempted to maintain order and keep the crowd from entering the Capitol; however, shortly around
2:00 p.m., individuals in the crowd forced entry into the U.S. Capitol, including by breaking
windows and by assaulting members of the U.S. Capitol Police, as others in the crowd encouraged
and assisted those acts.

       Shortly thereafter, at approximately 2:20 p.m. members of the United States House of
Representatives and United States Senate, including the President of the Senate, Vice President
Mike Pence, were instructed to—and did—evacuate the chambers. Accordingly, the joint session
         Case 1:21-mj-00446-ZMF Document 1-1 Filed 05/25/21 Page 2 of 6




of the United States Congress was effectively suspended until shortly after 8:00 p.m. Vice
President Pence remained in the United States Capitol from the time he was evacuated from the
Senate Chamber until the sessions resumed.

        During national news coverage of the aforementioned events, video footage which
appeared to be captured on mobile devices of persons present on the scene depicted evidence of
violations of local and federal law, including scores of individuals inside the U.S. Capitol building
without authority to be there.

       On January 11, 2021, an online tipster notified the FBI Washington Field Office that
NICHOLAS HENDRIX (“HENDRIX”) was overheard talking about the U.S. Capitol, showing
video from there and stating he had been pepper-sprayed, which suggested to the tipster that
HENDRIX was close to the U.S. Capitol. The tipster notified the FBI that HENDRIX lived in
Portland, Maine. The FBI Washington Field Office notified the FBI Portland RA Office of the
lead.

        The FBI reviewed Department of Motor Vehicle (“DMV”) information on HENDRIX and
identified his address in Gorham, Maine. On January 21, 2021, the FBI went to HENDRIX’s
residence in Gorham, Maine. HENDRIX was not at home at the time, and a family member
informed him the FBI wanted to speak with him about the events at the United States Capitol on
January 6. 2021. Later that day, the FBI met with HENDRIX at the Hannaford Supermarket
parking lot in Standish, Maine. HENDRIX stated that he was inside the United States Capitol on
January 6, 2021 but did not break or take anything while there. HENDRIX explained that on
January 5, 2021, he drove to Boston, MA and took a bus from Boston to Washington D.C., arriving
approximately at 6:30am on January 6, 2021. HENDRIX followed a mass of people to the Capitol
and ultimately explained the crowd “pushed” themselves into the Capitol. He further provided
that he was inside the Capitol for a “minute or two” before exiting. He attempted to enter the
Capitol a second time, but he was hit with pepper-spray and then left the area. HENDRIX went
to the bus area to wait for his return trip, eventually leaving Washington D.C. around 6:30pm on
January 6, 2021 and arriving at his home around 6:30am on January 7, 2021. HENDRIX perceived
that there was not too much resistance from law enforcement to individuals going inside the
Capitol building and expressed that he believed the United States Capitol Police were quitting and
allowing them to go inside. HENDRIX admitted that he knew it was illegal to enter the Capitol
building.

       On January 21, 2021, HENDRIX voluntarily permitted the FBI to extract photos and videos
taken on January 6, 2021 from his phone. As presented below, a photo from HENDRIX’s phone
shows an image of HENDRIX in Washington D.C. dressed in distinctive items, including a watch
cap colored in an American flag pattern, ski sunglasses, a distinct t-shirt and protest sign.
HENDRIX’s DMV photograph resembles his photograph taken on January 6, 2021, though his
image from January 6, 2021 is obscured by the cap and sunglasses. One of the videos provided
by HENDRIX shows his perspective when entering the U.S. Capitol surrounded by a crowd.
Another video provided by HENDRIX provides a similar perspective taken just outside the U.S.
Capitol next to a door, which looks like the outside of the Rotunda Door, as law enforcement
attempt to usher out rioters form the U.S. Capitol. In a subsequent interview on March 25, 2021,
HENDRIX identified himself in the two below screenshots taken from these two videos as the
         Case 1:21-mj-00446-ZMF Document 1-1 Filed 05/25/21 Page 3 of 6




phone turned to capture him in the videos while he was inside the U.S. Capitol and just outside the
U.S. Capitol.




                    Photograph of HENDRIX from his phone taken on January 6, 2021.




 Screenshot of HENDRIX captured from video              Screenshot of HENDRIX captured from video
 taken inside the U.S. Capitol on HENDRIX’s             taken just outside of the U.S. Capitol Rotunda
 phone.                                                 Door on HENDRIX’s phone.
        Case 1:21-mj-00446-ZMF Document 1-1 Filed 05/25/21 Page 4 of 6




        United States Capitol Police closed-circuit television (CCTV) footage shows HENDRIX
was inside the U.S. Capitol for approximately one minute and 23 seconds near the Rotunda Door
of the United States Capitol. As shown below, the CCTV footage shows an individual that matches
HENDRIX on January 6, 2021 to include a bearded male wearing a watch cap colored in an
American flag pattern and ski sunglasses. As well, the CCTV footage shows this individual using
his phone to capture images from inside the U.S. Capitol. The CCTV footage matches the scene
depicted by HENDRIX’s video from a different perspective, including the people in the video and
specifically one individual holding an American flag. Moreover, the timeline of HENDRIX’s
entrance into the Capitol matches the timeframe on the CCTV footage; The extraction from
HENDRIX’s phone indicates the video of HENDRIX entering the U.S. Capitol was created around
3:15pm EST, which is the same timeframe in which the FBI was able to locate HENDRIX on
USCP CCTV.




        Screenshot from USCP CCTV inside U.S. Capitol showing HENDRIX with cap and sunglasses.
        Case 1:21-mj-00446-ZMF Document 1-1 Filed 05/25/21 Page 5 of 6




           Screenshot from USCP CCTV inside the U.S. Capitol showing HENDRIX using phone.

        During the January 21, 2021 interview, HENDRIX was wearing a watch cap and
sunglasses that looked similar to the ones he wore on January 6, 2021. The cap and sunglasses
HENDRIX wore during the January 21, 2021 interview look like the same cap and glasses worn
by the person depicted in the above screen shots from USCP CCTV. During the March 25, 2021
interview, HENDRIX permitted the FBI to photograph the sunglasses, shirt and sign he had with
him in Washington D.C. on January 6, 2021. The sunglasses HENDRIX showed the FBI on March
25, 2021 look like the same glasses worn by the person depicted in the above screenshots from
USCP CCTV.




    Based on the foregoing, your affiant submits that there is probable cause to believe that
HENDRIX violated 18 U.S.C. § 1752(a)(1) and (2), which makes it a crime to (1) knowingly enter
         Case 1:21-mj-00446-ZMF Document 1-1 Filed 05/25/21 Page 6 of 6




or remain in any restricted building or grounds without lawful authority to do; and (2) knowingly,
and with intent to impede or disrupt the orderly conduct of Government business or official
functions, engage in disorderly or disruptive conduct in, or within such proximity to, any restricted
building or grounds when, or so that, such conduct, in fact, impedes or disrupts the orderly conduct
of Government business or official functions; or attempts or conspires to do so. For purposes of
Section 1752 of Title 18, a “restricted building” includes a posted, cordoned off, or otherwise
restricted area of a building or grounds where the President or other person protected by the Secret
Service, including the Vice President, is or will be temporarily visiting; or any building or grounds
so restricted in conjunction with an event designated as a special event of national significance.

        Your affiant submits there is also probable cause to believe that HENDRIX violated 40
U.S.C. § 5104(e)(2)(D) and (G),which makes it a crime to willfully and knowingly (D) utter loud,
threatening, or abusive language, or engage in disorderly or disruptive conduct, at any place in the
Grounds or in any of the Capitol Buildings with the intent to impede, disrupt, or disturb the orderly
conduct of a session of Congress or either House of Congress, or the orderly conduct in that
building of a hearing before, or any deliberations of, a committee of Congress or either House of
Congress; and (G) parade, demonstrate, or picket in any of the Capitol Buildings.


                                                      _________________________________
                                                      Special Agent Kristina Troxel
                                                      Federal Bureau of Investigation

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
telephone, this 25th day of May 2021.
                                                                             2021.05.25
                                                                             15:59:08 -04'00'
                                                      ___________________________________
                                                      ZIA M. FARUQUI
                                                      MAGISTRATE JUDGE
